Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 8/9/2021. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 8/9/2021 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is interpreting the term “periodically” to mean, as per the ordinary and customary meaning of the term, more than once in the limitation “resending the signal periodically”.
Regarding claims 1 and 14, US Patent to Fisher (4,403,765) discloses both an apparatus and a method of controlling a valve assembly comprising: (i) a plurality of ports including an inlet port (P2), an outlet port (P1), and a vent port (P3), (ii) a solenoid coil (10) having a cavity therein, (iii) an armature (2) slidably accommodated in the cavity of the solenoid coil, (iv) a magnet (9) fixedly disposed within the solenoid coil, wherein the magnet applies a magnetic force on the armature in a distal direction, and (v) a spring (3) applying a biasing force on the armature in a proximal direction; and a controller configured to perform operations comprising: sending a signal having a particular polarity to the solenoid coil such that the signal is applied to the solenoid coil for a particular period of time, thereby causing a solenoid force to be applied to the armature in the proximal direction, wherein a combination of the biasing force of the spring and the solenoid force overcome the magnetic force, causing the armature to move axially in the proximal direction to a particular position, thereby allowing fluid flow from the outlet port to the vent port, while blocking fluid flow from the inlet port to the outlet port wherein when the armature is in the particular position, the magnetic force of the magnet is smaller than the biasing force, and the armature remains in the particular position upon removal of the signal (Fig. 1).
The combination of Fisher does not render obvious in combination with other, the claim limitation “resending the signal periodically every particular time interval, wherein the particular time interval is greater than the particular period of time”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753